—Judgments, Su*78preme Court, New York County (Richard Carruthers, J.), rendered October 30, 2000, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and also convicting him, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 4V2 to 9 years, unanimously affirmed.
The jury’s verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490; see also People v Rayam, 94 NY2d 557). Defendant’s intent to sell was established by the totality of circumstances, including the quantity of drugs, the manner in which they were packaged and the circumstances under which they were recovered (see People v Daley, 281 AD2d 244, lv denied 96 NY2d 827). Police testimony established that defendant had possessed a bag of drugs recovered from under a grate, and we find no reason to disturb the jury’s decision to credit that testimony.
The officers’ testimony that they had seen defendant previously was not evidence of any uncharged crime, and was relevant to the issue of identity (see People v Bamberg, 267 AD2d 59, lv denied 95 NY2d 793; see also People v Jones, 293 AD2d 489, lv denied 98 NY2d 652). Additionally, any possible prejudice was prevented by the court’s limiting instructions. Concur — Nardelli, J.P., Tom, Mazzarelli, Buckley and Ellerin, JJ.